Name: 84/266/EEC: Commission Decision of 8 May 1984 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  Europe;  economic policy
 Date Published: 1984-05-17

 Avis juridique important|31984D026684/266/EEC: Commission Decision of 8 May 1984 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in France (Only the French text is authentic) Official Journal L 131 , 17/05/1984 P. 0046 - 0049*****COMMISSION DECISION of 8 May 1984 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in France (Only the French text is authentic) (84/266/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 82/786/EEC (2), and in particular Article 2 (3) thereof, Whereas Council Directive 75/271/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France) (3), as last amended by the Decision of 12 July 1983 (4), identifies the areas in France included in the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the French Government has applied, under Article 2 (1) of Directive 75/268/EEC, for an adjustment of the boundaries of the less-favoured areas listed in the Annex to Directive 75/271/EEC; Whereas the transfer of certain areas already listed as areas within the meaning of Article 3 (4) and (5) of Directive 75/268/EEC to the list of the areas within the meaning of Article 3 (3) of the same Directive is in accordance with the indices and the values, including the criteria for exceptions, used in Directive 75/271/EEC to define mountain areas; Whereas the less-favoured areas resulting from these adjustments exhibit the indices and values used in Council Directive 77/118/EEC of 14 February 1977 amending Directive 75/271/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France) (5) to define areas within the meaning of Article 3 (4) and (5) of Directive 75/268/EEC; Whereas the adjustments requested by the French Government pursuant to Article 2 (3) of Directive 75/268/EEC do not have the combined effect of increasing the utilized agricultural area of all the listed areas by more than 1,5 % of the total utilized agricultural area in France; Whereas the total area covered by the areas determined in accordance with Article 3 (5) of Directive 75/268/EEC represents less than 2,5 % of the total area of France; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 December 1983, the list of less-favoured areas in France contained in the Annex to Directive 75/271/EEC is hereby amended as shown in the Annex to this Decision. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 8 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 327, 24. 11. 1982, p. 19. (3) OJ No L 128, 19. 5. 1975, p. 33. (4) OJ No C 195, 22. 7. 1983, p. 2. (5) OJ No L 58, 3. 3. 1977, p. 22.